STRINGER, Judge.
Randy Cuff challenges an order disqualifying him from receiving unemployment compensation benefits because he refused suitable work. We affirm.
Carrie Mitchell, Senior Service Coordinator for A-l Temps, testified that Mr. Cuff was advised of three suitable positions but rejected each of them without good cause. Although Mr. Cuff disputes *607the truthfulness and accuracy of Ms. Mitchell’s testimony, the appeals referee apparently found Ms. Mitchell credible and relied on her testimony in making his determination. This court may not substitute its judgment for that of the appeals referee as to the weight of evidence on disputed facts. § 120.68(7)(b), Fla. Stat. (2001); Doyle v. Unemployment Appeals Comm’n, 635 So.2d 1028, 1030 (Fla. 2d DCA 1994). The final order of the Unemployment Appeals Commission is supported by competent, substantial evidence and must therefore be affirmed.
Affirmed.
NORTHCUTT and DAVIS, JJ., Concur.